Citation Nr: 0414143	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's 
applications to reopen his previously denied claims of 
entitlement to service connection for a psychiatric disorder 
and chronic headaches for failure to submit new and material 
evidence.

The transcript of the veteran's RO hearing in February 2002 
before the undersigned Veterans Law Judge contains statements 
indicating that he desires to file a  claim for service 
connection for hearing loss due to exposure to acoustic 
trauma in service.  As this issue has not been adjudicated, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a final decision dated May 1982, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.

2.  Additional evidence submitted in support of the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a psychiatric disorder includes 
medical reports reflecting diagnoses of major depression and 
schizophrenia; such evidence is new and material.

3.  In a final decision dated May 1982, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic headaches.

4.  Additional evidence submitted in support of the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for chronic headaches consists of 
private and VA medical records and examination reports dated 
1994 - 2002 and the transcript of his oral hearing testimony 
presented before a Veterans Law Judge in February 2002, and 
his written contentions which present self-diagnoses, nexus 
statements and theories of causation which have been 
previously considered by agency decisionmakers and which are 
cumulative and redundant.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder; that claim is reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001).

2.  New and material evidence has not been received regarding 
the previously denied claim of entitlement to service 
connection for chronic headaches; that claim is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal that was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency 
decision-makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)) (new and material evidence is defined 
differently for claims filed after August 29, 
2001).

(a.)  Factual Background and Analysis: Whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.

The history of the veteran's claim shows that his claim for 
service connection for a psychiatric disorder was denied in 
an unappealed RO rating decision dated May 1982.  In October 
1981 he filed a claim for service connection for a nervous 
breakdown.  He claimed, in essence, that he was normal on 
entrance into service and then experienced a mental 
decompensation during active duty and was mentally disabled 
ever since that time.  Evidence reviewed at the time of the 
original claim consisted of the veteran's service medical 
records showing normal psychiatric findings on entrance 
examination in January 1979.  In October 1980 he exhibited 
bizarre behavior that was initially described as psychotic 
and was diagnosed with an acute adjustment disorder that 
resolved without any chronic pathology.  In November 1980 he 
was diagnosed with a mixed personality disorder with 
borderline intellectual functioning.  Examination reports 
definitively ruled out the presence of a chronic psychiatric 
disorder.  Separation examination in November 1980 noted that 
he had a personality disorder.  He was deemed unfit for 
further military service due to his personality disorder and 
was honorably discharged from active duty in December 1980.

The report of a VA examination dated March 1981 shows that 
the veteran's claims folder was reviewed and he was diagnosed 
with a passive dependent personality.  

The RO decision of May 1982 determined that the veteran did 
not have a diagnosis of a chronic psychiatric disorder and 
that his personality disorder was not a disability under the 
law for which VA compensation could be awarded.  Notice of 
this determination and his appellate rights were sent to the 
veteran via correspondence from the RO dated May 1982.  The 
claims file indicates that the veteran filed a Notice of 
Disagreement with this denial in November 1982 and was issued 
a Statement of the Case in March 1983.  However, he 
thereafter failed to perfect his appeal by filing a timely 
Substantive Appeal and the May 1982 RO rating decision became 
final.

In March 1999, the veteran applied to reopen his claim for VA 
compensation for a psychiatric disorder.  Evidence received 
in this application consisted of the following evidence:

Private medical records from Community Counseling Services 
dated in 1994 that show that the veteran was being counseled 
for unusual and inappropriate behavior and major depression.  
According to the veteran, he experienced hallucinations 
during military service.  However, the treating physician 
found no psychotic behavior.  The veteran was noted to be 
mildly mentally retarded.

A private treatment note dated March 1995 shows a diagnosis 
of major depression.

The report of a September 1999 VA psychiatric examination 
shows that the veteran reported a history of a mental 
problems in military service.  The claims file was reviewed 
for his pertinent history.  The examiner noted that at the 
time of the examination and for the nine years prior to then, 
the veteran presented with no history of symptoms of 
sufficient severity to satisfy psychiatric diagnostic 
criteria.  The examiner reported that the veteran had no 
psychiatric diagnosis on Axis I.

A December 1999 medical note from the veteran's private 
physician, Henry L. Edmondson, M.D., presents the following 
statement:

"The (veteran) is a 42 year old who brought in 
some disability papers for the military where he 
had applied for disability.  They stated that he 
needed his personal physician to state that he had 
psychosis neurosis from 1980 to 1981 and that he 
had significant symptomatology at that time.  In 
reviewing his records from this office, he had no 
office visit from 1980 to 1981 that I can find.  
Personally, I did not see him before 1989 and I 
have never treated him for any mental or 
psychiatric illness."

A treatment note dated January 2000 from Columbus Family 
Health Center shows a diagnosis of schizophrenia with no 
other additional commentary.

VA medical records dated in 2000 show that the veteran was 
assessed with low intellectual functioning in the mental 
retardation range.  His history of bizarre behavior was 
deemed to be possibly due to low intellectual functioning and 
a schizoid personality disorder.  

A series of written statements from the veteran's peers and 
lay witnesses dated in 2002 show that the witnesses attested 
that the veteran appeared to be suffering from mental 
problems ever since a nervous breakdown during military 
service.  None of these witnesses is identified to be a 
medical professional or a professional counselor.

The transcript of a February 2002 hearing shows that the 
veteran testified, in essence, that he experienced a nervous 
breakdown in 1980 while in military service which led to his 
discharge from active duty.  He stated that he did not have 
any history of mental problems prior to service and that he 
was never normal again ever since his breakdown during active 
duty.

VA medical records from 2001 - 2002 include a treatment notes 
showing diagnoses of depression, rule out depression and of 
mental retardation.  A treatment note dated November 2002 
shows that the veteran was diagnosed with behavioral and 
emotional manifestations of an inability to cognitively cope 
with stress.  He was noted to have a history of never having 
returned to a functional baseline after suffering a psychotic 
break during military service.  However, no current psychosis 
was shown.

When the veteran's claim was denied in 1982, the basis for 
the denieal was the veteran's diagnosis of personality 
disorder.  As was noted in 1982, service connection may not 
be granted for personality disorder.  However, the evidence 
added to the record after the decision of 1982 includes 
medical reports showing diagnoses of schizophrenia and 
depression.  As the record includes references to diagnoses 
other than perdsonality disorder, the evidence is so 
significant that it must be considered inorder to fairly 
decide the claim.  Therefore, in accordance with the 
provisions of 38 C.F.R. § 3.156, the claim for service 
connection for a psychiatric disability must be re-opened.   

(b.)  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic headaches.

The veteran's claims file shows that May 1982 the RO denied 
his original claim of entitlement to service connection for 
headaches.  Evidence reviewed at the time of his decision 
included his service medical records, which show normal 
neurological findings on entrance examination in January 
1979.  During service he was treated in September 1980 for a 
diagnosis of sinusitis versus viral syndrome, during which 
time he complained of experiencing occasional frontal 
headaches.  Separation examination in November 1980 shows 
normal neurological findings.  His head and sinuses were also 
clinically normal.  On his medical history  questionnaire, 
however, he reported that he experienced frequent and severe 
headaches.  

VA examination in March 1981 shows that the veteran reported 
having no chronic difficulties with any headaches.

The RO decision of May 1982 determined that the veteran did 
not have chronic headaches.  Notice of this determination and 
his appellate rights were sent to the veteran via 
correspondence from the RO dated May 1982.  The claims file 
indicates that the veteran filed a Notice of Disagreement 
with this denial in November 1982 and was issued a Statement 
of the Case in March 1983.  However, he thereafter failed to 
perfect his appeal by filing a timely Substantive Appeal and 
the May 1982 RO rating decision became final.

In March 1999, the veteran applied to reopen his claim for VA 
compensation for a psychiatric disorder.  Evidence received 
in this application consisted of the following evidence:

A treatment noted dated January 1994 from Columbus Family 
Health Center shows a diagnosis of occasional headaches with 
no other additional commentary.

A February 2001 VA examination shows negative findings on 
evaluation of his neurological system.

A May 2001 VA neuropsychological assessment report shows that 
during testing the veteran reported that he used to have 
headaches but has not been bothered with them recently.

At an RO hearing before the undersigned Veteran's Law Judge 
which was conducted in February 2002, the veteran testified, 
in pertinent part, that he had no chronic headaches prior to 
entering service but thereafter experienced recurring 
headaches which he attributed to exposure to loud noise from 
the sound of tank guns and small arms fire.  

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received which is sufficient to reopen 
the previously denied claim of service connection for a 
chronic headaches.  The veteran's private and VA medical 
records for the period following the prior final RO decision 
of May 1982 to the present day do not establish that he has a 
current diagnosis of a chronic disability manifested by 
recurring headaches with a clear link between any such 
diagnosis and his period of military service.  The treatment 
for headaches in service is not shown by the service medical 
records to have been related to a chronic disability.  His 
current medical records, to the extent that they mention 
complaints if headaches, do not indicate that the headaches 
are chronic, much less that they are related to active duty.  
Therefore, these are cumulative and redundant of the medical 
evidence previously reviewed by the RO in its May 1982 
decision in that they present no objective evidence of a 
current disability manifested by chronic headaches.

The veteran's hearing testimony of February 2002 is, in 
essence, cumulative and redundant of his prior contentions 
and statements attempting to establish his single treatment 
in service for headaches as proof of onset of a disability 
manifested by chronic headaches.  

In view of the aforementioned discussion, we therefore 
conclude that the evidence submitted in conjunction with the 
veteran's March 1999 application to reopen his claim of 
entitlement to service connection for chronic headaches is 
cumulative and redundant of the evidence of record at the 
time of the final denial on the merits in May 1982.  The 
evidence has failed to meet the standard of new and material 
evidence necessary to reopen his claim of entitlement to 
service connection for a de novo review.  See 38 C.F.R. 
§ 3.156.




ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder is granted.

New and material evidence having not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for chronic headaches is denied.


REMAND

As the claim for service connection for a psychiatric 
disability has been developed on the basis of whether there 
is new and material evidence to re-open the claim, the 
appellant has not had adequate opportunity to be heard with 
regard to the underlying substantive question of entitlement 
to service connection.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the claim must be remanded for the following 
actions:

1.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claim should be 
readjudicated.  In the event the claim is 
not resolved to the satisfaction of the 
appellant, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case that 
includes all applicable laws and 
regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



